This is an original proceeding to review an award of the State Industrial Commission in favor of the respondent Wesley Terry, and against the Anderson-Prichard Oil Corporation and its insurance carrier.
The facts are: The respondent, on December 2, 1930, received an accidental personal injury while employed by petitioner. The nature of the injury was a wrenched hip, caused while pulling on a large wrench on some plugs of a "still" which he was tightening. The injury was compensable.
The Commission awarded respondent for temporary total disability from December 3, 1930, until July 7, 1931, with the exception of 20 days that respondent worked in June, 1931, and 25 per cent. permanent partial disability as result of injury to left leg. Petitioner urged that there is no evidence to support the award for temporary total disability and the award for permanent partial disability. The finding in reference to temporary total disability and permanent partial disability is a question of fact. We have announced the rule so many times that this court does not weigh conflicting evidence. An examination of this record shows that there is competent evidence reasonably tending to support the finding of the Commission.
The award is affirmed.
HEFNER, SWINDALL, ANDREWS, and KORNEGAY, JJ., concur.
LESTER, C. J., CLARK, V. C. J., and RILEY and CULLISON, JJ., absent.
Note. — See under (1) annotation in L. R. A. 1916A, 266; 1917D, 186; 28 R. C. L. 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title Workmen's Compensation, § 116.